Name: Council Regulation (EEC) No 3019/79 of 20 December 1979 extending the import arrangements in force for certain jute products originating in Bangladesh, India and Thailand
 Type: Regulation
 Subject Matter: international trade
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 3019/79 of 20 December 1979 extending the import arrangements in force for certain jute products originating in Bangladesh , India and Thailand THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas negotiations or consultations are taking place between the Community and these three countries for the conclusion of new Agreements and a new Arrangement; whereas the said negotiations and consultations cannot be completed in time for any import arrangements resulting from them as regards the Community to be put into effect by 1 January 1980 ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas the Agreements on trade in jute products concluded between the European Economic Community and the Republic of India and between the European Economic Community and the People 's Republic of Bangladesh expire on 31 December 1979 ; Whereas it is , therefore, considered necessary to extend the import arrangements in force in 1979 for a short interim period , and to accompany them by quantitative limits enabling normal trade flows to be maintained , Whereas the Arrangement between the European Economic Community and the Kingdom of Thailand concerning Thailand 's export of jute yarn to the Benelux countries also expires on 31 December 1979 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The validity of Council Regulations ( EEC ) No 846/77, (EEC ) No 1393 /77, (EEC) No 2463 /77 and (EEC) No 1617/79 is hereby extended until 31 March 1980 . Whereas as a result of the abovementioned Agreements and Arrangements the following Regulations have been put into effect : Council Regulation (EEC ) No 846/77 of 25 April 1977 concerning import arrangements for certain jute products originating in the Republic of India (^, Council Regulation (EEC) No 1393 /77 of 27 June 1977 concerning import arrangements for certain jute products originating in the People's Republic of Bangladesh ( 2 ), Council Regulation ( EEC ) No 2463 /77 of 7 November 1977 concerning import arrangements into the Benelux countries of jute yarn originating in Thailand and repealing Regulation (EEC ) No 1278 /77 ( 3), and Council Regulation ( EEC) No 1617/79 of 24 July 1979 on arrangements for the importation into the Benelux countries of jute yarn originating in India ( 4 ); whereas these Regulations also expire on 31 December 1979 ; 2 . The quantities of products which are subject to restraint in the framework of the Regulations referred to in paragraph 1 and likely to be the subject of contracts between exporters and importers for delivery between 1 January and 31 December 1980 will correspond to the quantities indicated for 1979 in these same Regulations . (') OJ No L 104, 28 . 4 . 1977 , p. 2 . ( 2 ) OJ No L 158 , 29 . 6 . 1977, p. 14. ( 3 ) OJ No L 286 , 10 . 11 . 1977 , p. 4 . ( 4 ) OI No L 190 , 28 . 7 . 1979 , p. 12 . Import possibilities of products in question during the three months period referred to in paragraph 1 should not exceed the half of the quantities mentioned in paragraph 2 . No L 340/2 Official Journal of the European Communities 31 . 12 . 79 ». Quantities imported will be charged against the limits eventually fixed under the new arrangements . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY